PER CURIAM.
The appellant was tried before the court without a jury on a two count information. Count I charged breaking and entering a building with intent to commit a felony, to-wit: grand larceny. Count II charged grand larceny. The appellant was found and adjudged guilty on Count I and was acquitted on Count II. On consideration of appellant’s contentions on this appeal in the light of the record and the briefs, we find that no reversible error has been shown. The trial judge’s verdict or finding of guilt is supported by the evidence. The ruling of the trial court on the request of the defendant to examine an item of evidence was discretionary, and no abuse of discretion was shown. No reversible error having been made to appear, the judgment appealed from is affirmed.
Affirmed.